Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “data value was collected in an expected environmental context”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague terms. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “expected environmental context”. expected environmental context could be indefinite choices of elements which is impossible for any ordinary skill in the art would able to interpret. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using the indefinite elements like expected environmental context. Which environmental context examiner should consider as particular to the data that should expected? Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al hereafter Kim (US pat. App. Pub. 20150113275) and in view of Rostami et al hereafter Rostami (US pat. App. Pub. 20150195088).  
4.	As per claims 1, 9, and 17, Kim discloses a system, a method, and one non-transitory computer-readable medium comprising: a publisher device, comprising: processing circuitry configured to: collect a data value from a sensor; operate a physically unclonable function (PUF), the PUF to generate a response value in response to a challenge value; and operate a pseudo random function generator (PRFG) to create a pseudorandom key using the response value and the data value as seeds; and communications circuitry configured to send the data value and the pseudorandom key to a subscriber device (paragraphs: 5, 25, 65-69, and 75; a device to broadcast key which is based on response value and seed value wherein the repose generated by a challenge response network between two devices and sending the generated key along with seed value to client’s device); and a subscriber device, comprising: communications circuitry configured to receive the data value and the pseudorandom key from the publisher device; and processing circuitry configured to: cause authentication of the data value and the sensor using the data value and the pseudorandom key, the authentication based on a probability that the data value was collected in an expected environmental context (paragraphs: 34-44, and 48-49; wherein it elaborates a client device receives the generated key with the seed value and using the key to authenticating the data wherein the authentication based on that the seed value was collected in an expected context). Although, Kim discusses about authentication based on the key and seed value. He does not expressly mention authentication based on a probability that the data value. However, in the same field of endeavor, Rostami discloses authentication based on a probability that the data value (paragraphs: 121-124, 178, 189).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Rostami’s teachings of authentication based on a probability that the data value with the teachings of Kim, for the purpose of effectively protecting the data and generated key from any unauthorized intruders.  
5.	As per claim 2, Kim the system, wherein the subscriber device sends the challenge value to the publisher device (paragraphs: 27, 30).
6.	As per claim 3, Kim the system, wherein the processing circuitry of the subscriber device is further configured to: generate the probability that the data value was collected in the expected environmental context using a Bayesian PUF model, the Bayesian PUF model configured to predict a context authentication or physical environment of the sensor (paragraphs: 25, 42, 47).
7.	As per claim 4, Kim the system, wherein the Bayesian PUF model comprises a probability density function to predict the environmental context that the publisher device is operating within, wherein the environmental context comprises at least one of: temperature, humidity, magnetic fields, or external sensor values, or any combination thereof (paragraphs: 32, 45, 48).
8.	As per claim 5, Kim the system, wherein the processing circuitry of the subscriber device is further configured to: use a data verifier to generate a confirmation key from a second PRFG using a stored response value and the received data value as seeds, in response to receiving the data value and the pseudorandom key from the publisher device; wherein the confirmation key is compared to the pseudorandom key to verify the publisher device as a source of the data value (paragraphs: 54, 59, 63).
9.	As per claim 6, Kim the system, wherein the subscriber device stores a plurality of stored response values, the stored response values generated by the publisher device using the PUF in response to receiving a plurality of challenge values, and wherein the plurality of stored response values are used to authenticate the data value and the sensor (paragraphs: 28, 31, 43).
10.	As per claim 7, Kim the system, wherein the processing circuitry of the publisher device is further configured to: operate a seed tree generator to generate an entropy multiplexing (EM) seed tree to select the response value (paragraphs: 44, 50, 53).
11.	As per claim 8, Kim the system, wherein the processing circuitry of the publisher device is further configured to: operate a chaffing generator to generate a false data value, wherein the communications circuitry is further configured to send the false data value with the data value and the pseudorandom key (paragraphs: 56,60, 64).
12.	 Claims 10-16, and 20-23 are listed all the same elements of claims 2-8. Therefore, the supporting rationales of the rejection to claims 2-8 apply equally as well to claims 10-16, and 20-23. 
13.	As per claim 18, Kim the computer-readable storage medium, wherein the PUF and the PRFG is operated at a publisher device, wherein the authentication of the data value and the sensor is performed at a subscriber device, and wherein the subscriber device sends the challenge value to the publisher device (paragraphs: 26, 47, 58).
14.	As per claim 19, Kim the computer-readable storage medium, wherein the probability that the data value was collected in the expected environmental context is generated using a Bayesian PUF model, the Bayesian PUF model configured to predict a context authentication or physical environment of the sensor (paragraphs: 25, 42, 47).
15.	As per claim 24, Kim the computer-readable storage medium, the operations further comprising: operating a chaffing generator to generate a false data value; and combining the data value and the pseudorandom key with the false data value (paragraphs: 57, 61, 67).
Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Hamlet et al (US pat. 8868923): discusses detection and deterrence of spoofing of user authentication may be achieved by including a cryptographic fingerprint unit within a hardware device for authenticating a user of the hardware device. The cryptographic fingerprint unit includes an internal physically unclonable function ("PUF") circuit disposed in or on the hardware device, which generates a PUF value. Combining logic is coupled to receive the PUF value, combines the PUF value with one or more other authentication factors to generate a multi-factor authentication value. A key generator is coupled to generate a private key and a public key based on the multi-factor authentication value while a decryptor is coupled to receive an authentication challenge posed to the hardware device and encrypted with the public key and coupled to output a response to the authentication challenge decrypted with the private key.  
Hamlet et al (US pat. 8667265): elaborates that ampering and subversion by substitution may be achieved by including a cryptographic unit within a computing device for binding multiple hardware devices and mutually authenticating the devices. The cryptographic unit includes a physically unclonable function ("PUF") circuit disposed in or on the hardware device, which generates a binding PUF value. The cryptographic unit uses the binding PUF value during an enrollment phase and subsequent authentication phases. During a subsequent authentication phase, the cryptographic unit uses the binding PUF values of the multiple hardware devices to generate a challenge to send to the other device, and to verify a challenge received from the other device to mutually authenticate the hardware devices.   

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436